JAN 0-2 2009
IN THE UNITED STATES DISTRICTCOURT
FOR THE DISTRICT OF MONTANA Dees olatict Cour
MISSOULA DIVISION Missoula *"®
TRACEY GODFREY, CV 19-202-M-DLC
Petitioner,
vs. ORDER DISMISSING PETITION
AND DENYING CERTIFICATE OF
LYNN GUYER, APPEALABILITY
Respondent.

 

 

Petitioner, a Montana State Prisoner, filed a motion on December 19, 2019,
challenging a 60-year state court sentence imposed in 2013 upon remand from the
Montana Supreme Court. In the instant matter, Godfrey purportedly seeks relief
under Rule 35 of the Federal Rules of Criminal Procedure. (Doc. 1.) This is
Godfrey’s eighth attempt to challenge his 2013 sentence. His initial challenge was
denied; Godfrey’s subsequent habeas petitions were dismissed for lack of

jurisdiction as unauthorized second and/or successive petitions.!

 

1 See, Godfrey v. Kirkegard, No. CV 14-27-M-DLC (D. Mont. May 5,
2014)(denying petition for lack of merit); Godfrey v. Kirkegard, No. CV 14-164-
M-DLC (D. Mont. June 12, 2014)(petition dismissed for lack of jurisdiction);
Godfrey v. Kirkegard, No. CV 14-190-M-DLC (D. Mont. June 20, 2014)(petition
dismissed for lack of jurisdiction); Godfrey v. Montana, No. CV 16-04-M-DLC (D.
Mont. Jan. 19, 2016) (petition dismissed); Godfrey v. Guyer, No. CV 19-54-M-
DLC (D. Mont. April 11, 2019) (petition dismissed for lack of jurisdiction as an
unauthorized second/successive petition); Godfrey v. State, No. CV-19-69-M (D.
Mont. April 22, 2019) (dismissed for lack of jurisdiction); Godfrey v. Guyer, No.

1
The motion at hand is a disguised second or successive Section 2254
petition. Because Godfrey is seeking to challenge a state court sentence, Section
2254 provides the only basis for such a challenge. White v. Lambert, 370 F. 3d
1002, 1007-10 (9" Cir. 2004)(holding “§ 2254 is the exclusive vehicle for a habeas
petition by a state prisoner in custody pursuant to a state court judgment, even
when the petitioner is not challenging his underlying state court conviction”).

State prisoners generally may only file one federal habeas petition challenging a
particular state court conviction and/or sentence. Consequently, Godfrey’s

renewed attempt to attack his 2013 sentence is subject to the stringent limitations
governing second or successive § 2254 petitions. See, 28 U.S.C. § 2244(b)(1)
(courts must dismiss a claim presented in a second or successive petition when that
claim was presented in a prior petition); 28 U.S.C. § 2244(b)(2) (unless exceptions
are met which are not applicable in the present case, courts must dismiss a claim
presented in a second or successive petition when that claim was not presented in a
prior petition).

Additionally, the Federal Rules of Criminal Procedure, including Rule 35,
apply only to federal criminal proceedings, not to state court matters. See, e.g.,
Fed. R. Civ. P. 1(a)(1) (“these rules govern the procedure in all criminal

proceedings in the United States district courts...”); U.S. ex. rel Gaugler v.

 

CV-19-86-M-DLC (D. Mont. May 13, 2019) (dismissed for lack of jurisdiction).
2
Brierley, 477 F. 2d 516, 523 (3d Cir. 1973)(the Federal Rules of Criminal
Procedure “do not extend to prosecutions in state courts for violations of state
criminal laws” and “govern only prosecutions in federal courts for violation of
criminal laws of the United States”). Godfrey’s Rule 35 Motion does not present
any tenable basis for relief and warrants summary dismissal. See, Rule 4, Rules
Governing Section 2254 Cases in the United States District Courts.

Pursuant to the rationale set forth in this Court’s order entered in Godfrey v.
Guyer, No. CV 19-54-M-DLC (D. Mont. April 11, 2019), this matter is dismissed.
Godfrey’s remedy, if any, lies in appeal to the Ninth Circuit Court of Appeals or in
an application to that Court for leave to file a second and/or successive petition in
this Court.

A certificate of appealability is denied because there is no doubt this Court
lacks jurisdiction. Transfer to the Court of Appeals is not in the interest of justice,
see 28 U.S.C. § 1631, because Godfrey was well aware of the requirements that
apply to second or successive habeas applications before he filed the instant
motion.

Accordingly, IT IS HEREBY ORDERED as follows:

1. The Motion/Petition (Doc. 1) is DISMISSED for lack of jurisdiction.

2. The Clerk of Court shall enter, by separate document, a judgment of

dismissal.
3. The Motion for Leave to Proceed in Forma Pauperis (Doc. 2) is DENIED
as moot.

4. Acertificate of appealability is DENIED.

5. This action is CLOSED. No further motions may be filed.

DATED this 24 day of January, 20

tet

Dana L. Christensen, Chief Judge
United States District Court
